UN|TED STATES D|STR|CT COURT
|V||DDLE D|STR|CT OF FLOR|DA
JACKSONV|LLE DIV|S|ON

CONNELL CROOMS,

Plaintiff,
v. Case No. 3:18-cv-430-J-39JRK
C. D. PLAUGHER, Oft"lcer; individua||y,
B. D. l\/|CEWAN, Officer; individual|y, B.
L. JESTERl Ocher; individua||y, F. G.
W|SE, Ocher; individually, and |\/||KE
W|LL|AIV|S, in his ochia| capacity as
Sheriff of the City of Jacksonvi||e,
F|orida,

Defendants.
l

0 R D E R
TH|S CAUSE is before the Court on Defendants Wise, P|augher, and McEwan’s

N|otion to Dismiss Count V of the Comp|aint with Prejudice with Memorandum of Law
(Doc. 10; N|otion), and Plaintist Response to the IVlotion to Dismiss (Doc. 14;
Opposition).

Plaintiff, Conne|| Crooms ("P|aintiff") initiated this action on March 30, 2018, by
filing the six-count Comp|aint (Doc. 1) against the following Defendants: (1) C. D.
Plaugher, individually (“P|augher”); (2) B. D. McEwan, individually (“McEwan"); (3) B. L.
Jester, individually (“Jester”); (4) F. G. Wise, individually ("Wise”); and (5) |Vlike Williams,

in his official capacity as Sheriff of the City of Jacksonvi||e, Florida.1 Comp|. 1111 5-9. Count

 

1 Plaintiff’s claims against Defendant l\/Iike Wi|liams in his official capacity as the Sheriff of
the City of Jacksonvi||e, F|orida are treated as claims against the City of Jacksonvi||e, F|orida. §
Ermini v. Scott, No. 2:15-CV-701-FT|V|-990M, 2017 WL 1251304, at *19 (Nl.D. Fla. Apr. 5, 2017)
(“A claim against a F|orida county sheriff in his official capacity is considered a claim against the

V is a 42 U.S.C. § 1983 First Amendment Retaliation claim against Defendants |\/|cEwanl
P|augher, and Wise. |d_. 1111 71-74. The case involves an incident that occurred on Apri| 4,
2017 between Plaintiff and Defendant officers in Hemming Park in downtown Jacksonville
during protests for and against the United States’ bombing of Syria. w id_. 1111 10-11.
l. Standard of Review

Pursuant to Ru|e 12(b)(6), Federa| Ru|es of Civi| Procedure (“Rule(s)”), a district
court may dismiss a complaint for “failure to state a claim upon which relief can be
granted." When reviewing a motion to dismiss, the court must take the complaint’s
allegations as true and construe them in the light most favorable to the plaintiff M
Private Hea|;h Care §vs., lnc.l 520 F.3d 1308, 1309 (11th Cir. 2008). While a court is
required to accept well-pleaded facts as true at this stage, it is not required to accept the
plaintiffs legal conclusions Chandler v. Sec’y of F|a. Dep’t of Transp., 695 F.3d 1194,
1199 (11th Cir. 2012). lt is insufficient for a plaintiffs complaint to put forth merely labe|s,
conclusions, and a formulaic recitation of the elements of the cause of action. M
Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a complaint’s factual allegations need
not be detailed , the complaint must still allege suchient facts to render the claim plausible
on its face. g at 570. "‘The plausibility standard is not akin to a “probability requirement,”
but it asks for more than a sheer possibility that a defendant has acted unlawfully.’" w
v. Gradv Mem'l Hosp. Corp.. 834 F.3d'1168, 1171 (11th Cir. 2016) (quoting Ashcroft v.

|gbal, 556 U.S. 662, 678 (2009)). "A claim has facial plausibility when the plaintiff pleads

 

county he represents."); see also Cook ex re|. Estate of Tessier v. Sheriff of Monroe Ctv.. F|i,
402 F.3d 1092, 1115 (11th Cir. 2005) (finding that where “the defendant is the county sheriff, the
suit is effectively an action against the governmental entity he represents-in this case, lVlonroe
County."); Geidel v. City of Bradenton Beach, 56 F. Supp. 2d 1359, 1369-70 (M.D. F|a. 1999)
(deciding that because the plaintiffs sued the defendants in their official capacities, “the true
desired [d]efendant . . . is the Ofl"icers' employer, the City of Bradenton Beach").

factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged." M, 556 U.S. at 678. Moreover, "[a] complaint may
‘be dismissed under Rule 12(b)(6) when its own allegations indicate the existence of an
aermative defense, so long as the defense clearly appears on the face of the complaint.’”
WalI-lLeSousa v. Fla. Dep't of Highwav §afetv & Motor Vehic|esl 691 F. App'x 584, 589
(11th Cir. 2017) (quoting Quil|er vjarcla,vs Am.lCredit, lnc.l 727 F.2d 1067, 1069 (11th
Cir. 1984), Lre_h_'g, 764 F.2d 1400 (11th Cir. 1985)).
ll. Background

Plaintiff is a resident of Jacksonvi||e, F|orida who has been actively involved in
progressive-leaning activities including political rallies and protests Compl.11 4. Plaintist
native language is American Sign Language as he is deaf and unable to hear any sound
without the assistance of hearing aids. g However, after undergoing training at the
F|orida School for the Deaf and Blind, Plaintiff can read lips and speak. ld_.

On Apri| 4, 2017, at approximately 5:45 p.m., a group of individuals (the
“Protesters") gathered in Hemming Park to engage in a peaceful protest of the United
States’ bombing of Syria. |g_. 11 10. Shortly after the protest began, another group of
individuals (the “Counter-Protesters”) arrived at Hemming Park in support of President
Donald Trump and the bombing. l_d_. 11 11. Several Officers from the Jacksonvi||e Sheriff's
Office (“JSO") also arrived in Hemming Park to ensure a peaceful protest. |cl_. 11 12. |n
totall there were approximately 30 to 40 Protesters and Counter-Protesters. |d_. Among
the Counter-Protesters was Gary Snow, who often participated in “progressive-Ieaning
events across the State of F|orida and his former home [S]tate of lllinois.” |_d_: 11 13. As a

Counter-Protester, Mr. Snow walked among the Protesters carrying a large flag that read

“TRUMP: l\/lake America Great Again." l_d_. 11 14. Despite the Protester’s requests, JSO did
not remove Mr. Snow from the Protester’s group. ch 11 15.

At approximately 6:15 p.m., Plaintiff arrived at Hemming Park and joined the
Protesters on the stage. g 11 16. Using a microphone, Plaintiff spoke about the United
States’ involvement in African and Latin countries and racial profiling within the United
States. g Plaintiff criticized JSO’s treatment of African-Americans and shouted "f**k the
police” to the crowd. |d_. 11 17. After Plaintiff's speech, several onlookers at the protest
overheard a JSO ocher tell the other ochers, “l'm gonna deck that guy in the face before
the night is over." |d_. 11 18.

During Plaintiff's speech, Mr. Snow stepped onto the stage and harassed the
Protesters by shouting into his own microphone, §§ g 11 19. The Protesters ignored l\/lr.
Snow and began a chant urging the United States to leave the Midd|e East. g 11 20. Mr.
Snow then initiated an argument with a Protester behind the stage. ld_. 11 21. Plaintiff
stepped off of the stage, placed himself between Mr. Snow and the other Protester. and
stretched his arms out to prevent a physical altercation between Mr. Sriow and the other
Protester. S_e§ id_. 11 22. lVlr. Snow quickly turned and moved toward another Protester
who was Plaintiff's friend. |d_. 11 23. ln response, Plaintiff again placed himself between
Mr. Snow and Plaintiff's Protester-friend ld_. 11 24. Defendant Plaugher then stepped
between Plaintiff and Mr. Snow. g 11 25. l\/lr. Snow swung his arm over Defendant
Plaugher’s shoulder, pushed his hand in front of Plaintiff's face, and stuck up his middle
finger. ld_. 11 26.

Defendant Plaugher, McEwan, and Jester grabbed Plaintiff from behind. g 11 27.

Defendant Plaugher ordered Plaintiff to stop resisting, stop fighting, and to put his hands

behind his back. w §§ 11 28. Plaintiff complied with the commands g 11 29. An onlooker
who knew Plaintiff yelled to the officers to' let Plaintiff go and that Plaintiff was deaf. ld_. 11
30. Despite this information, Plaintiff was thrown to the ground. w id_. Defendant
McEwan punched Plaintiff in the face and then repeatedly punched him in the back,
stomach, and ribs while Defendants Plaugher and Jester held Plaintiff down on the
ground. g 1111 31, 32. During the encounter, Mr. Snow stood over Plaintiff and the ochers
and filmed the incident on his camera-phone. g 11 39. Defendant McEwan also pressed
a taser to Plaintiff's back and pulled the trigger. §§ §§ 11 33. Plaintiff was dragged to
Defendant Wise’s patrol car where Defendant Wise placed Plaintiff under arrest for
inciting a riot and resisting arrest. g 1111 34, 35. During the incidentl Plaintiff lost
consciousness and had to be taken to the hospital for treatment §-:_e_ l_d_. 11 36.

ln Count V, Plaintiff asserts that he engaged in constitutionally protected speech
by speaking about the United States’ involvement in Syria and JSO’s treatment of African-
Americans and by shouting “f**k the police." g 11 72. Plaintiff claims that Defendant Wise
retaliated against him by arresting him and Defendants Plaugher and McEwan retaliated
against him by holding Plaintiff down and beating him. w §§ 11 73.2 Plaintiff alleges that
his protected speech was made moments before the arrest occurred and thus directly

caused Defendants’ conduct §§e l_d_. 11 74.

 

2 Plaintiff also includes Defendant Jester in the allegation at paragraph 73 but does not
include Defendant Jester in the naming of Count V or the Wherefore Clause demandingjudgment.
S_e§ Comp|. 11 73, Wherefore Clause. For purposes of this Order, Count V is brought against
Defendants McEwan, Plaugher, and Wise only and not Defendant Jester.

|l|. Discussion

a. Qua|ified immunity for Plaintiff’s § 1983 First Amendment
Reta|iation Claim (Count V)

Defendants McEwan, Plaugher, and Wise (“Defendants") move to dismiss Count
V of the Comp|aint-a § 1983 claim for First Amendment retaliation-on the basis of
qualified immunity. Motion at 2-3, 6-9. “Qua|ified immunity provides ‘immunity from suit
rather than a mere defense to liability.”’ Wall-DeSousa, 691 F. App'x at 589 (quoting
|V|itchel| v. Fors£h, 472 U.S. 511, 526 (1985)). “To overcome qualified immunity at the
motion-to-dismiss stage, the plaintiff must plead sufficient facts to allege that: (1) the
defendant violated a constitutional right; and (2) the right was clearly established at the
time of the alleged violation." Wall-DeSousa, 691 F. App'x at 589 (internal citations
omitted). The Court’s analysis is limited to “‘the facts and the law present at the time that
public officials make their decisions and does not take into account later facts or changes
in the law.'" l_<L (quoting Jackson v. Humphrey, 776 F.3d 1232l 1242 (11th Cir. 2015)).

Plaintiff claims that Defendants retaliated against him for exercising his First
Amendment rights during the protest. §§ Comp|. 1111 72-74. To state a claim for
retaliationl a plaintiff must establish the following elements: (1) that his or her “speech or
act was constitutionally protected;” (2) “that the defendants retaliatory conduct adversely
affected the protected speech;” and (3) “that there is a causal connection between the
retaliatory actions and the adverse effect on speech." Bennett v. Hendrix, 423 F.3d 1247,
1250 (11th Cir. 2005) (citing Constant_ine v. Rectors & Visitors of C_.-`.\eorge Mason Univ.,
411 F.3d 474, 499 (4th Cir. 2005); Keenan v. Tei.edal 290 F.3d 252, 258 (5th Cir. 2002)).

Defendants concede and the Court agrees that Plaintiff's speech regarding the

United States’ involvement in African and Latin countries racial profiling within the United

States, JSO’s treatment of African-Americansl and shouting "f**k the police” to the crowd
was constitutionally protected speech. W Motion at 2-3; see also Mrews v. §cott, 729
F. App'x 804, 811 (11th Cir. 2018) (“The First Amendment ‘protects a significant amount
of verbal criticism and challenge directed at police officers.”’ (quoting Cig of Houston,
Tex. v. Hi|l, 482 U.S. 451, 461 (1987)) (unpublished). The Court also finds that
Defendants’ use of force or Plaintiff's arrest adversely affected his protected speech. §
Ag, §Ln_c-."tt_, 423 F.3d at 1254 (“A plaintiff suffers adverse action if the defendant's
allegedly retaliatory conduct would likely deter a person of ordinary firmness from the
exercise of First Amendment rights.”); see also Andrews, 729 F. App'x at 812 (affirming
the district court's denial of a motion to dismiss a First Amendment retaliation claim and
finding that "it is obvious that when [the plaintifl'] was arrested, her protected speech was
adversely affected . . . [and] even the threat of arrest would likely deter a person of
ordinary firmness from the exercise of First Amendment rights, at least to some degree.”).

Regarding the third element requiring a causal connection, which is at issue in the
lVlotion, “the plaintiff must show that the defendant was subjectively motivated to take the
adverse action because of the protected speech.” Cast|e v. Appalachian Tech. Co|l.l 631
F.3d 1194, 1197 (11th Cir. 2011) (citing Smith v. lVlosley, 532 F.3d 1270, 1278 (11th Cir.
2008)). Whether the protected speech was a motivating factor behind the conduct
“requires that the defendants had actual knowledge of the plaintiffs‘ protected speech,
which ‘can be established by circumstantial evidence.”’ Wall-DeSousa, 691 F. App'x at
591 (quoting Brunqart v. Be||South Telecommunications. lnc.l 231 F.3d 791, 799 (11th
Cir. 2000)). The Court may also consider close temporal proximity between the protected

speech and the alleged retaliatory conduct. B Brungart, 231 F.3d at 799 (“The general

rule is that close temporal proximity between the [] protected conduct and the adverse [
] action is suf&cient circumstantial evidence . . . .”1; see also Bumpus v. Watts, 448 F.
App'x 3, 7 (11th Cir. 2011) (Hnding that the district court erred in prematurely dismissing
the plaintiffs First Amendment retaliation claim “given the short amount of time between
his appeal of the disciplinary decision and the alleged retaliatory actions."); Akins v. Fulton
Cty.l Ga., 420 F.3d 1293, 1305 (11th Cir. 2005) (“This close temporal proximity between
the meeting and [the defendant's] actions suggest a causal relationship . . . [and] [b]ased
on this relationship, a reasonable factHnder could conclude that [the defendant] took these
actions on account of [the] [p]laintiffs' speech."). However, “mere temporal proximity,

without more, must be ‘very close. Thom§s v. Co_oper gghting, lnc., 506 F.3d 1361,
1364 (11th Cir. 2007) (discussing the standard for retaliation under Title Vll). “[O]nce the
plaintiff shows that her protected conduct was a motivating factor, the burden shifts to the
defendant to show that she would have taken the same action in the absence of the
protected conduct, in which case the defendant cannot be held liab|e." QLtle, 631 F.3d
at 1197.

Defendants argue that Plaintiff's allegations in Count V do not establish a causal
connection between Plaintiff's protected speech and Defendants’ conduct. E lVlotion at
6-9. More specificallyl Defendants contend that Plaintiff fails to establish Defendants’
subjective knowledge of Plaintiff's speech. W i_d_. Defendants also contend that the
Comp|aint is “devoid of any direct evidence” that Defendants’ conduct was directly caused
by the protected speech. §§ id_. at 8. Defendants argue that the Comp|aint fails to allege

the following information: that Defendants heard Plaintiff's speech; how close to the stage

Defendants were standing when Plaintiff made his speech; which officer said that he was

going to "deck" Plaintiff in the face before the night was over; or which onlooker iri the
crowd overhead the officer make the statement about decking Plaintiff in the fact. §§ id_.
at 7.

To defeat the lVlotion, Plaintiff argues that he pled in the Comp|aint that his
protected speech “made moments before the arrest occurred, directly caused
Defendants’ conduct." §§ Opp. at 5-6 (citing Comp|. 11 74).3 Plaintiff argues that the close
temporal proximity states a plausible causal connection between the speech and
Defendants’ conduct, E Opp. at 6. Plaintiff also argues that Defendants’ knowledge is
supported by the following allegations Defendants were dispatched to Hemming Park to
ensure a peaceful protest; Plaintiff spoke into a microphone while standing on a stage;
the protest was relatively small with approximately 30 to 40 people in total; and Plaintiff
was arrested for inciting a riot. W id_. at 6 (citing Compl. 1111 12, 16, 35).

The allegations in the Comp|aint support that there is a causal connection between
Defendants’ conduct and the adverse effect on the protected speech in that Plaintiff was
beaten and arrested moments after making the speech. W Compl. 1111 12, 16l 20-35, 74.
Additiona|ly, Defendants did not arrest the Counter-Protester, Mr. Snow, who carried a
large Trump flag among the protesters, interrupted and harassed the Protesters, and
swung his arm over Defendant Plaugher’s shoulder to stick his middle finger up in front
of Plaintiffs face. B id_. 1111 13-14, 19-27, 38-41. Considering the close temporal
proximity of the speech, the beating, and the arrestl coupled with the lack of law

enforcement action against l\/lr. Snow, the microphone used for Plaintiff’s speech while

 

3 |n fu|l, paragraph 74 of the Comp|aint states the following: "Plaintiff’s critical speech of
JSO, made moments before the arrest occurred, directly caused Defendants’ conduct."

he stood on a stage, that Defendants were patrolling Hemming Park for the purpose of
ensuring a peaceful protest, and that an officer stated that he planned to “deck” Plaintiff
in the face, suggest that Defendants had subjective knowledge of Plaintiff's speech.
Taking the allegations in the Comp|aint as true and construing them in favor of Plaintiff,
the Court finds that Plaintiff stated a claim for § 1983 First Amendment retaliation Plaintiff
has stated that a constitutional violation occurred to defeat Defendants’ qualified immunity
at this early stage in the proceeding.

b. Probable Cause or Arguab|e Probable Cause for Plaintiff's
Arrest

Additiona|ly, Defendants argue that Plaintiff's retaliation claim against Defendant
Wise. who arrested Plaintiff, must be dismissed because Defendant Wise had probable
cause or arguable probable cause to make the arrest. w l\/lotion at 8-9. “VVhen a police
ocher has probable cause to believe that a person is committing a particular public
offense, he is justified in arresting that person1 even if the offender may be speaking at
the time that he is arrested.” Redd v. City of Enter., 140 F.3d 1378, 1383 (11th Cir. 1998).
lndeed, “the existence of probable cause at the time of arrest ‘is an absolute bar to a
subsequent constitutional challenge to the arrest.'" Andrews, 729 F. App'x at 808 (quoting
l_Elrown v. Clv of Huntsville, A|a., 608 F.3d 724l 734 (11th Cir. 2010)). “Probab|e cause
exists where the facts within the collective knowledge of law enforcement officials, derived
from reasonably trustworthy information, are sufficient to cause a person of reasonable
caution to believe that a criminal offense has been or is being committed." M, 608
F.3d at 734 (internal citations omitted). “To receive qualified immunity, an officer need not
have actual probable cause, but only 'arguable’ probable cause." |d_. (internal citations

omitted). “Arguable probable cause exists where reasonable officers in the same

_10_

circumstances and possessing the same knowledge as the [d]efendants could have
believed that probable cause existed to arrest [p]|aintiff." g (internal quotations and
citations omitted).

Defendant Wise arrested Plaintiff for inciting a riot and resisting arrest. §§ Comp|.
11 35. Section 870.01(2), F|orida Statutes, states that “[a]ll persons guilty of a riot, or of
inciting or encouraging a riot, shall be guilty of a felony of the third degree . . . To incite
a riot, “the words used must be such that they advocate violence and tend to incite an
immediate breach of the peace." State v. Beasley, 317 So. 2d 750, 753 (F|a. 1975).
However, the Comp|aint alleges that during his speech “Plaintiff did not advocate violence
or single out any police officers or other individuals iri the crowd." Comp|. 11 17. The
Comp|aint is also devoid of allegations to support that Plaintiff's words sought to advocate
violence during the protest or that Plaintiff targeted individual police officers during his
speech for purposes of inciting violence on them or other individuals in the crowd.

Plaintiff was also arrested for resisting arrest. g 11 35. The Comp|aint alleges that
Plaintiff complied with Defendants’ commands during the arrest. W id_. 1111 28-34.
Notably, Plaintiff was "dragged” to Defendant Wise’s patrol car to be placed under arrest
after he was punched in the face, stomach, back, and ribs, and after he was tasered. §e§
id_. lt is unclear from the Comp|aint when during the beating and arrest Plaintiff became
unconscious but ultimately Plaintiff had to be taken to the hospital for treatment B id_.
11 36. Under this framework and again taking the allegations in the Comp|aint as true, the
Court cannot find as a matter of law that Defendant Wise had probable cause or arguable
probable cause to arrest Plaintiff for either offense.

According|y, after due consideration, it is

_11_

ORDERED:

Defendants Wise, Plaugher, and lVlcEwan‘s l\flotion to Dismiss Count V of the
Comp|aint with Prejudice with |Vlemorandum of Law (Doc. 10) is DEN|ED.

DONE and ORDERED in Jacksonvil|e, F|orida this _CQ: day of February, 2019.

BRiAN J_ DAvisV
United States District Judge

5
Copies furnished to:

Counsel of Reccrd

_12_

